FILED
                             NOT FOR PUBLICATION                            JUL 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT L. JARRETT, JR.,                          No. 09-56032

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02446-VBF

  v.
                                                 MEMORANDUM *
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF
CALIFORNIA WESTERN DIVISION
PRO SE CLERKS OFFICE, in their
official capacities; et al.,

               Defendants.



                   Appeal from the United States District Court
                        for the Central District of California
                  Valerie Baker Fairbank, District Judge, Presiding

                              Submitted June 29, 2010 **


Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robert L. Jarrett, Jr. appeals pro se from the district court’s order dismissing

his action for failure to effect service of process within 120 days, as required by

Federal Rule of Civil Procedure 4(m). We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, Puett v. Blandford, 912 F.2d 270,

273 (9th Cir. 1990), and we reverse and remand.

      The district court allowed Jarrett to proceed without prepayment of filing

fees, see 28 U.S.C. § 1915(a)(1) (authorizing federal courts to allow a plaintiff to

proceed without prepayment of filing fees), entitling him to have officers of the

court issue and serve all process, see 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3);

Puett, 912 F.2d at 273. The district court abused its discretion by dismissing

Jarrett’s request for court officers to effect service and then dismissing the action

for lack of service. If on remand the district court determines that the complaint

survives 28 U.S.C. § 1915(e)(2)(B)(i) and (ii) (requiring the district court to

dismiss an action filed under § 1915(a) that is frivolous, malicious, or fails to state

a claim on which relief may be granted), then the court should proceed to order

service of process under § 1915(d).

      Jarrett shall bear his own costs on appeal.




                                           2                                      09-56032
      Jarrett’s motions filed on October 13, 2009, and November 20, 2009, are

denied.

      REVERSED and REMANDED.




                                        3                                  09-56032